DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH10151643 (cited on the IDS filed 2/11/19 and the copy of the Written Opinion of the ISA filed 2/11/19; English machine translation provided with the Office action mailed 6/3/21) in view of JP2014209218 (English machine translation provided herewith). 
 	Regarding claim 16, JPH10151643 teaches the claimed process (paras. 0027-0037 and 0044; and figs 1,2,4,5,7, and 8) except the specifics of the hologram.  It should be noted label 2 of JPH10151643 constitutes the claimed hologram film composite; hologram 4 of JPH10151643 constitutes the claimed photopolymer layer with at least one volume hologram; base sheet 3 of JPH10151643 constitutes the claimed substrate layer; protective layer 5 of JPH10151643 constitutes the claimed protective layer; and resin 14 of JPH10151643 constitutes the claimed thermoplastic polymer layer.  
 	JP2014209218 teaches using a volume hologram having a photopolymer-volume hologram layer 12, a cover/protective sheet 13, and a base material layer 11, wherein the volume hologram laminate 10 shifts 4nm (example 8; fig 1).  JP2014209218 teaches its volume hologram laminate is an improvement over conventional volume holograms since its laminate has higher diffraction efficiency and small shift of the diffraction peak (paras 8-10 of the Description section).  Since JPH10151643 and JP2014209218 are analogous with respect to articles using a volume hologram, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the hologram taught by JP2014209218 in the process of JPH10151643 in order to produce a high-quality hologram article by using a hologram laminate having higher diffraction efficiency and smaller shift of the diffraction peak than conventional volume hologram laminates.
 	Regarding claims 17,19,21,22,23,25,26,29, and 30, such remain taught by JPH10151643  (paras. 0027-0037 and 0044; and figs 1,2,4,5,7, and 8)—the moulded body evidenced at figs 5 and 8 constitute the claimed moulded body of instant claim 29; method of manufacturing a card evidenced at figs 5 and 8 constitute the claimed method of instant claim 30.  Regarding claim 18, the use of a specific material is a mere obvious matter of choice dependent on the desired final product.  Since lacquer is well-known as a protective material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use lacquer at the protective film of JPH10151643 in order to form diverse products.  Regarding claim 20, the use of a specific material is a mere obvious matter of choice dependent on the desired final product.  Since it is well-known to use integrally combined layer because of its strength, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to integrally combine the base sheet/substrate and protective layer of JPH10151643 in order to strengthen the composite.  Regarding claim 24, volume percentage is well-known in the molding art as an important molding parameter and the desired volume percentage would have been obviously and readily determined through routine experimentation by one having ordinary skill in the art before the effective filling date of the invention.  Further, the claimed volume percentage is generally well-known in the molding art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the additive of JPH10151643 at the claimed volume percentage in order to achieve a desired characteristic.  Regarding claims 27-28, mold temperature and pressure are well-known in the molding art as important molding parameters and the desired temperature and pressure would have been obviously and readily determined through routine experimentation by one having ordinary skill in the art before the effective filling date of the invention.  Further, claimed temperature and pressure are generally well-known in the molding art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mold the card with hologram of JPH10151643 at the claimed temperature and pressure in order to efficiently mold the card.  Regarding claims 31-32 and 34, the use of a specific preform is a mere obvious matter of choice dependent on material availability and the desired final product.  Since holograms having the claimed specifics are well-known in the hologram art for its efficiency, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use holograms having the claimed specifics of instant claims 31-32 and 34 in the process of JPH10151643 in order to produce a high quality molded article.

Applicant’s arguments with respect to claim(s) 16-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744